DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/4/2021 has been fully considered. Claims 1, 4, 5, were amended. Claims 2-3 were cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an adjustability positioned” it is unclear what an “adjustability” and what structure is required of an “adjustability”.  Adjustability is a term describing function, and it is unclear what structure is required. For purposed of examination, “an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   Claim 1 positively recited the human body “removably secured to a foot” and claim 11 positively recites the human performance “kneeling down”.  Appropriate correction required.  This can be corrected by using “configured or adapted for/to” language. 



 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maldonado (US 8,752,214). The device of Maldonado discloses, 
With respect to claim 1, A foot and knee protecting device comprising:

a toe pad (33, 53) having a curved area (Figure 4) capable for use  to receive a toe portion of a user's shoe, the toe  pad is configured to create an open gap between the toe portion of the user’s shoe and the curved area -  the structure of the prior art meets the structure claimed, having a pad with a curved area, and is interpreted as being capable of performing the function -  “configured to create and open gap between at least a portion of  a toe area of a shoe and the curved area”, as claimed since the users to shoe could be placed into the curved padded element as recited and would depend on the size of the users foot, see MPEP 2114. 

a kneepad (K) having a second curved (See Figure 1) area to receive a knee of the user; 
and a support (11)  extending between the  toe  pad and the knee pad (column 3, lines 45-55) , the support having a first section (23) and a second section (21), the first section of the support is configured to secure around a leg of the user via a plurality of straps(31, left and right), 
the toe pad (33, 53) is configured to engage with the first section (Figure 2), the first pad (K) is configured to engage with the second section (21); the second section is removably secured to a foot of the user via straps (46, 35)

a joint (71) disposed between the first section and the second section (Figure 6), the joint is configured to enable independent movement of the second section relative to the first section (Figure 6),
	an adjustable element or adjustability, as best understood,( 63, 65, 67, 69) positioned between the joint (71) and the knee pad (K), the adjustability is configured to increase the distance between the toe pad (33/53) and the knee pad(K), the adjustability raises or lowers the toe pad, and therefore would increase/decrease the distance between the tow pad and the knee pad as claimed.
wherein the toepad and the knee pad are capable of being used in a manner to prevent the toe portion of the user's shoe and the knee of the user from coming into contact with a ground surface when the user is in a kneeled down position. The prior art is capable of performing  the claimed function as recited, a user would be capable of inserting a 

With respect to claim 4, wherein the support (11) is configured to secure the toe pad away (33, 53) from the toe portion so as to create a gap between the toe pad and the toe portion. The support structure of the prior art meets the structure claimed, having a support with a and independent joint, and is interpreted as being capable of performing the function - “configured to secure the first pad away from the toe portion so as to create a gap between the first pad and a the toe portion”, as claimed since the users to shoe could be placed into the curved padded element as recited and a gap would depend on the size of the users foot and toe box area. The prior art is capable of being used in the manner recited by applicant and therefore meets the claim, see MPEP 2114. 




With respect to claim 5, A method of protecting a person's shoe and knee, the method comprising:
Providing the device of claim 1;

Wherein the first pad prevents contact of the toe portion of the shoe with a ground surface and the second pad prevents contact of the knee with the ground surface and would function in the manner recited when worn by a user (Column 2, lines 55-65).

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
Applicant fails to address the 101 rejection, nor made any amendments to the rejected language. The rejections stands.
Applicant argues that the device of Maldonado fails to the functional language that requires a gap between the users shoe and the toe portion, but does not provide further argument of how the prior art is lacking.  The examiner notes that the functional language only required that the prior art is capable of peforming the claimed function. The device of Maldonado, provides a curved area capable of being positioned over a foot. A gap between the curved portion and the toe portion would depend on the length of the leg and the size of the toe portion. The prior art is capable of performing in a way such that there is a gap between a curved portion and a toe portion and therefore meets the claim language as recited. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
Applicants remarks with respect to the joint, the prior art of Maldonado has been asserted with a new position, and therefore the arguments are moot in view of the new grounds.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732